Citation Nr: 1728259	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-42 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), greater than 30 percent prior to October 27, 2010, greater than 50 percent from October 27, 2010 to June 23, 2013 and greater than 70 percent from June 24, 2013 to February 21, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 27, 1013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

By way of background, entitlement to service connection for PTSD was first granted in a November 2008 rating decision at a compensable evaluation of 30 percent effective from December 26, 2007.  After an appeal, the RO granted an increased evaluation of 50 percent, effective from October 27, 2010.  The Veteran appealed that decision again, and the RO increased the evaluation to 70 percent effective June 24, 2013.  In March 2016, the RO granted an increased evaluation of 100 percent effective from February 21, 2015.  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has already been granted TDIU from June 24, 2013 forward. As such, both the PTSD and the TDIU remain on appeal for earlier periods.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the issues on appeal for additional development in May 2015. The issues of special monthly compensation (SMC) and an earlier effective date for PTSD remain in development with the RO and thus are not subject to the Board's jurisdiction at this time. The remaining directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to October 27, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

2. The probative evidence of record is at least in equipoise as to whether the Veteran's PTSD has, from October 27, 2010 forward to June 24, 2013, has been productive of near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; all of which results in an overall disability picture that more nearly approximates that of occupational and social impairment resulting in deficiencies in most areas such as work, family relations, thinking and mood. 

3. The probative evidence of record is at least in equipoise as to whether the Veteran's PTSD has, from June 24, 2013 to February 21, 2015, been of an overall disability picture that more nearly approximates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation. 

4. The Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling (effective from October 27, 2010 pursuant to this decision); degenerative disc disease of the thoracic spine and lumbar strain, rated at 20 percent, tinnitus, rated at 10 percent, and hypertension associated with PTSD with cannabis dependence and alcohol abuse in full sustained remission, resulting in a combined evaluation for compensation of 80 percent.  

5.  The Veteran completed four years of high school and was last gainfully employed as an insurance salesman in 2010.

6.  For the period forward from October 27, 2010 to June 27, 1013, the Veteran's service-connected disabilities have, as likely as not, precluded him from maintaining substantially gainful employment consistent with his education and work history.  


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 30 percent prior to October 27, 2010 for service-connected PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for the assignment of an increased 70 percent disability rating, but not higher, for the service-connected PTSD have been approximated from October 27, 2010 forward to June 24, 2013.  38 U.S.C.A. § § 1155, 5107(b) (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

3.  Resolving all doubt in favor of the Veteran, the criteria for the assignment of a 100 percent disability rating for the service-connected PTSD have been approximated from June 24, 2013 to February 21, 2015.  38 U.S.C.A. § § 1155, 5107(b) (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

4.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU on a schedular basis have been more nearly approximated for the period from October 27, 2010 to June 27, 1013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All submitted or identified private treatment records have been associated with the claims file. Records from the Social Security Administration were requested and are now part of the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2008, March 2011, and February 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating - PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the psychiatric disorder, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran seeks a higher rating for his service-connected PTSD, currently rated as 30 percent disabling prior to October 27, 2010, 50 percent disabling from October 27, 2010 to June 24, 2013, 70 percent disabling from June 24, 2013 to February 21, 2015, and 100 percent disabling from February 21, 2015 forward.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126. 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 




In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran contends he is entitled to an increased rating in excess of 30 percent prior to October 27, 2010, in excess of 50 percent from October 27, 2010 forward to June 24, 2013, and in excess of 70 percent forward from June 24, 2013. For the purposes of clarity, the Board will address the period prior to October 27, 2010 first, followed in sequence by the second and third periods.


Prior to October 27, 2010

The Veteran is service-connected for PTSD from December 26, 2007 forward, at a compensable evaluation of 30 percent.  The Veteran has asserted in his statements to VA and during his hearing with the undersigned VLJ that his condition is worse than previously evaluated.

For the period prior to October 27, 2010, based on the evidence the Board finds that a disability rating in excess of 30 percent is not warranted. During this period the Veteran generally complained of memory issues, concentration problems, anxiety, irritability and isolationist tendencies, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's wife during the February 2015 hearing also reported difficulty with the Veteran's memory and concentration during this period, plus incidents of unprovoked irritability and continuous anxiety, all of which she is competent to report as these symptoms are observable by a third-party lay person. Id.

A review of the VA outpatient treatment records throughout the period covered by this claim shows fairly consistent reports of sleep disturbance, irritability, anger management issues, problems with memory, and near constant depression.  

In October 2008, the Veteran received his initial PTSD examination from VA, by a VA psychiatrist, and was formally diagnosed with PTSD. The examiner described him as neatly groomed with restless psychomotor activity.  The Veteran's speech was unremarkable, clear, coherence, and his attitude was cooperative, though guarded.  The examiner considered him to be oriented in person, time, and place, and there was no evidence of obsessive or ritualistic behaviors or suicidal thoughts.  Recent memory was described as mildly impaired.  The Veteran was reported as sleeping poorly and has combat-related nightmares and flashbacks.  The examiner noted the Veteran's occupation as a life insurance salesman but also mentioned the office environment was challenging for the Veteran because of the presence of other people, and that he prefers to be left alone and avoids meetings.  His employer had made written records of the Veteran's periodic inappropriate comments and impulsive statements about things he doesn't like.  The Veteran's history of alcohol and cannabis abuse was noted.  The Veteran was married for the fourth time and had verbal outbursts with his current wife. A GAF score of 56 was provided, indicative of moderate symptoms of occupational and social impairment.

Also in October 2008, a VA social worker provided a note for the claims file mentioning the Veteran had been seen at the local VA Vet Center for individual psychotherapy and group treatment.  The social worker mentioned symptoms of hypervigilance, emotional detachment, emotional numbing, and restricted range of affect, and noted the Veteran had some difficulty with simple daily activities as being in public places and being unable to tolerate large crowds.  A GAF score of 46 was noted, indicating serious symptoms of occupational and social impairment.

In September 2009, the Veteran received a follow-on evaluation from VA that noted the Veteran was calm, cooperative, and polite throughout evaluation. The Veteran's speech was fluent and spontaneous with regular rate, rhythm, and volume. The examining VA psychiatrist noted the Veteran describes his mood as: "feeling alright, just tired." His thought process was described as linear and goal-directed, and his thought content was devoid of suicidal or homicidal ideation.  His memory and cognition were grossly intact as evidenced by his participation in and recall throughout interview.  The examiner noted mild stressors related to the Veteran's co-workers and assigned a GAF score of 71, indicating mild symptoms and some difficulty in occupational and social functioning.

In light of the foregoing, the Board finds that the Veteran's PTSD symptoms have been relatively consistent in this appeal period, since the effective date of service connection December 26, 2007; and, they have resulted in an overall disability picture that more nearly approximates deficiencies in some areas.  Despite the fact that GAF scores have fluctuated during this time period, the Veteran has endorsed essentially the same symptoms with the same frequency since the effective date of service connection.  The Veteran has been on anti-depressant medication throughout the appeal period and his doses have been changed throughout the period covered by this claim, indicating that the medication is only partially helping.  For example, a June 2009 VA psychiatrist's progress note indicates that the Veteran was responding poorly to maximum doses of 2 antidepressants.  Accordingly, given that the preponderance of the evidence is against the claim of a higher rating for this period, the criteria for the assignment of a rating in excess of the 30 percent rating prior to October 27, 2010 have not been met in this period.

A rating in excess of 30 percent is not warranted at any time covered by this claim.  The evidence of record consistently shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  He was employed, though with some challenges, and maintained his marital and other social relationships within his family. Although the Veteran consistently reported that he prefers to remain isolated, he has remained married to the same woman for over a decade.  Moreover, the examination reports consistently note that the Veteran was polite, composed, and with mostly mild symptoms during examinations and evaluations.  

October 27, 2010 to June 24, 2013

The Veteran is service-connected for PTSD at a compensable evaluation of 50 percent from October 27, 2010 forward to June 24, 2013.

In October 2010, the Veteran was seen at a VA facility to evaluate his PTSD in light that he was fired from his job.  The VA psychiatrist reported that issues at work and conflicts with a co-worker had triggered an event of severe anxiety and anger and the Veteran was reported to be unable to cope with the increased anxiety and depression.  The Veteran also reported his sleep, appetite, and energy level were all decreased, and he denied any suicidal or homicidal ideation.  A GAF score of 48 was reported, indicating serious impairment in occupational and social functioning.  In a followup evaluation the next month, after changing his psychiatric medications, the Veteran reported worsening adverse effects of sedation and tremor, and the new medications were not helpful with the anxiety.

In March 2011, the Veteran received a VA-contracted evaluation, conducted by a clinical psychologist. The Veteran reported continued challenges with anger and social interactions, and that he currently experienced insomnia, depression, and anxiety.  The Veteran told the examiner he cannot trust anyone.  The examiner reported no signs of delusion or hallucination, but that panic attacks were present and occur every week.  Affect and mood showed swings, along with the presence of anxiety and depressed mood.  The Veteran indicated problems with memory impairment.  The examiner reported there were behavioral, cognitive, social, affective, and somatic symptoms attributed to the Veteran's PTSD and that his symptoms have increased.  The Veteran indicated he had resumed using cannabis and had trouble regulating his emotions, and that he had a continuing problem with anger.  This examiner continued the PTSD diagnosis and noted a GAF score of 48, again indicating serious impairment of occupational and social functioning.  The examiner also remarked the Veteran did not seem to have difficulties with the activities of daily living.

In June 2011, during a VA treatment evaluation of the Veteran, the VA psychiatrist indicated the Veteran had become more isolative and not wanting to interact with people, and that the Veteran remained out of work.  The Veteran reported he cannot tolerate any conflict and becomes easily irritated with people if there is a disagreement or misunderstanding.  The Veteran also reported he had severe family issues that were very difficult for him.  The Veteran was reported to be calm and cooperative during the evaluation, his speech rate and volume normal, but his affect to be mildly constricted, congruent with mood, tearful at times.  A GAF score of 49 was reported, indicating serious impairment in occupational and social functioning.

In another VA treatment note, this time in February 2012, the Veteran's treating psychiatrist reported the Veteran continues to have difficulty with financial and family frustrations, and a mood stabilizer medication was added to the Veteran's prescribed medicines. A GAF score of 42 was reported.

In July 2012, the Veteran was evaluated by the Social Security Administration for disability purposes, and received a comprehensive examination from a contract psychiatrist.  The examiner made a diagnosis of affective mood disorder, with a secondary diagnosis of anxiety disorder, and indicated these psychiatric disorders were the reasons found for the determination of the Veteran's total disability for Social Security purposes.

In November 2012, the Veteran had another VA treatment and evaluation, where the VA psychiatrist reported the Veteran's medications had stabilized, but his affect remained distressed, "tearful at time," that his thought processes were logical and linear, and that he was oriented to time, place, and day.  A GAF score of 50 was reported, thought the Veteran indicated he was separating from his spouse, and since he remained unemployed, that his spouse was providing him with some financial support.  The Veteran indicated that he and his wife declared bankruptcy and had their home foreclosed upon.

In April 2013, the Veteran's VA treating psychiatrist, Dr. D., wrote an evaluation of the Veteran where he noted he had treated the Veteran monthly since August 2012 and estimated a GAF score between 50 and 55.  This psychiatrist noted that the Veteran suffered from the PTSD symptoms of recurrent and intrusive recollections and nightmares of combat stressors, feelings of detachment, guilt, restricted range of affect, irritability, insomnia, avoidance, hypervigilance, and survivor guilt. The clinical situation was complicated by depressed mood and episodes of tearfulness during sessions. Presentation was also strongly characterized by unprovoked anger and confrontational behavior which had also been noted on numerous occasions.  This psychiatrist continued, stating that the Veteran had persistent difficulties with isolation, feelings of detachment, and emotional instability.  He summarized by saying the Veteran had "severe, chronic PTSD which has severely impacted both his ability to maintain satisfactory interpersonal relationships and live a happy, meaningful life."  The psychiatrist concluded by stating that the Veteran is "severely disabled" and that he will required continued psychotherapy and medication management indefinitely.

In light of the foregoing, the Board finds that the Veteran's PTSD symptoms have been consistently worse in this appeal period, and they have resulted in an overall disability picture that more nearly approximates deficiencies in most areas.  Despite the fact that GAF scores have fluctuated somewhat during this time period, the Veteran has displayed declining symptoms and behaviors with the increasing worsening since the beginning of this period.  The Veteran has been on multiple anti-depressant and other psychiatric medications throughout the appeal period and his doses have been changed throughout the period covered by this claim, indicating that the medication is only partially helping.  Accordingly, and in resolving all doubt in the Veteran's favor, the criteria for the assignment of an increased evaluation of 70 percent have been more nearly approximated in this period.

A rating in excess of 70 percent is not warranted at any time covered in this period.  The evidence of record consistently shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  He was unemployed, unable to find further employment, filed for bankruptcy, and lost his house through foreclosure. He separated from his wife. The Veteran prefers isolation and exhibits significant avoidance behavior, though he does not show himself to be a danger to himself or others. For these reasons, and in consideration of all of the evidence of record, the Board finds that total social and occupational impairment due to PTSD symptoms is not demonstrated during this period.

June 24, 2013 to February 21, 2015

Currently, the Veteran has been assigned a disability rating of 70 percent for his PTSD in this period.

In June 2013, the Veteran received another VA PTSD evaluation. The Veteran's diagnosis of PTSD was continued, and a secondary diagnosis of major depressive disorder was made.  Previous alcohol abuse was noted, but was considered to be in remission.  Symptoms of the Veteran attributable to the PTSD included nightmares, hypervigilance, increased startle response, flashbacks, emotional numbing, social isolation, and avoidance behaviors.  Additionally, restricted affect, irritability or outbursts of anger, and difficulty concentrating were noted, as well as impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, to include a work setting, and the inability to establish and maintain effective relationships. This VA psychiatrist determined the Veteran to have total occupational and social impairment as a result of his PTSD.

In October 2013, the Veteran received another periodic VA treatment evaluation.  The examining psychiatrist note a calm attitude, good eye contact, euthymic affect to tearful, negative suicidal or homicidal ideation.  A GAF score of 45 was noted.

In February 2015, the Veteran received a VA review examination of his PTSD. Again, the Veteran was determined to have total occupational and social impairment as a result of his PTSD. In this examination, the Veteran admitted to past suicidal ideation, though not in the present, and denied a history of violence.  The Veteran does have a legal history of a conviction for assault and battery, and also DUI, per the examiner. The examiner described the Veteran as having recurrent, involuntary, and intrusive distressing memories of his PTSD stressor, and dissociative reactions in which the Veteran feels like the traumatic event were recurring. The examiner noted avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  Persistent and exaggerated negative beliefs and expectation about oneself were noted, as well as a persistent negative emotional state, with marked diminished interest or participation in significant activities.  The Veteran was seen to have feelings of detachment or estrangement from others, and a persistent inability to experience positive emotions.  Irritable behavior and angry outbursts, with little to no provocation, were noted and expressed as verbal or physical aggression toward people or objects.  Additionally, hypervigilance, exaggerated startled response, problems with concentration, and sleep disturbances were noted.  The following PTSD systems were noted by the examiner for VA rating purposes:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and suicidal ideation.

During this examination, the Veteran was remarked to be honest and credible, but easily agitated, with normal rates, rhythm, and tones of speech.  Thought processes were described as linear and logical.  He was well-groomed but displayed depressed affect and poor contact.  Based on a review of earlier examinations, this examiner opined that the Veteran's PTSD symptoms had worsened since 2011, most notably the Veteran's anger, which was easily accessed.  The examiner further opined that it was unlikely the Veteran had the ability to engage in the appropriate social interactions necessary in seeking and maintaining gainful employment.

The Veteran had a hearing with the undersigned VLJ in February 2015, and when asked if he had any delusions or hallucinations by the VLJ, the Veteran replied yes, that he had seen images of people, "not the whole body, but half the bodies." The Veteran's spouse, present at the hearing, confirmed the Veteran's statements.  When asked by the VLJ how long he had been seeing things, the Veteran replied, "a long time."  The Veteran's spouse also reported she does all the shopping for the Veteran, even though they live apart.  The Veteran indicated to the VLJ that he feels disoriented periodically and has to call his spouse to find out what day it is. 

In this case, the Veteran has been assigned a variable range of GAF scores over a significant period of time.  The Veteran was seen on a monthly basis for this period by VA mental health providers for counseling and medication review, and the GAF scores provided during these periodic visits fell into the 41-50 range, reflecting serious symptoms. The medical professional treating the Veteran during these monthly visits was generally a psychiatry resident.

However, the Board assigns greater probative weight to the June 2013 and February 2015 VA examinations.  Each was conducted by experienced VA psychiatrists from the same VA facility that had treated the Veteran and were familiar with the Veteran's complex psychiatric history.  Each of those two VA examinations, which bracket the period in question, were extensive in time and scope and each VA psychiatrist specifically noted a total occupational and social impairment of the Veteran. The symptomatology listed by each VA psychiatrist more closely approximated the symptoms associated with a 100 percent rating for a psychiatric disability. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.

The Veteran has, during this period exhibited the inability to maintain relationships with his now-former spouse and his adult children.  He lives alone, but according to his ex-spouse, would be unable to care and shop for himself without her continued assistance.  The examinations note persistent delusions and hallucinations, a persistent inability to perform the activities of daily living, memory loss, to include disorientation to time and place, and gross impairment of thought processes.

These facts militate towards a finding of a total occupational and social impairment resulting from the Veteran's PTSD symptoms. Accordingly, and in resolving all doubt in the Veteran's favor, the criteria for the assignment of a 100 percent rating have been more nearly approximated from June 24, 2013 forward. 

In this case, the claim of SMC was remanded and is under the RO's jurisdiction.  Moreover, other than the TDIU claim, which is addressed below, the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling (effective from October 27, 2010 pursuant to this decision); degenerative disc disease of the thoracic spine and lumbar strain, rated at 20 percent; tinnitus, rated as 10 percent disabling; and hypertension, rated as noncompensable; resulting in a combined evaluation for compensation of 80 percent.  The Veteran has already been awarded TDIU from June 24, 2013 forward.

As the Veteran has at least one disability rated as 70 percent disabling (effective from October 27, 2010 pursuant to this decision); and, a combined rating of 80 percent, he meets the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  The time period covered by this claim dates back to October 27, 2010 because that is the effective date of combined disability evaluation of 80 percent.  Because the 70 percent rating has been made effective from October 27, 2010, the schedule threshold percentage requirements for consideration of a TDIU are met for this period of the claim.  Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work history.  

The Veteran is a high school graduate but has no further higher education or specialized occupational training.  He sold insurance for several different companies until he was discharged after an incident attributed to his service-connected PTSD in 2010.

Several medical opinions support the Veteran's claim that he is unemployable due to his PTSD.  The March 2011 VA examiner noted the Veteran was easily angered and pushed people away, and that his "breakdown" at work led him to be terminated from his job. The examiner noted the Veteran had impaired memory and concentration issues.   The Veteran's private physician, Dr. V., provided a statement that the Veteran suffered from PTSD, severe prolonged depression, panic attacks, and had a mood disorder with anger attacks, and that he considered the Veteran unemployable because he was unable to deal with the stress of the work environment, was unable to focus, and deal with management and staff on a one on one basis.  The Social Security examiner considers the Veteran to be totally disabled and established an onset of his psychiatric difficulties in 2010.

After considering all of the evidence of record, including the Veteran's statements and VA and private opinions, the Board finds that the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities preclude his performance of substantially gainful employment for the period October 27, 2010 forward.  In reaching this determination, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

In this case, the Board finds that the weight of the evidence, lay and medical, demonstrates that the functional and occupational impairment caused by the service-connected disabilities would preclude the ability to secure or follow substantially gainful employment.  The Board finds it significant and persuasive, that the Veteran has psychiatric symptoms which result in anger, irritability, isolation, hypervigilance, and depression; and, that all of these symptoms result in unemployability.  The Veteran has credibly and competently testified as to the symptoms and impairment.  Further, there is competent medical evidence that he cannot obtain or maintain gainful employment solely due to his service-connected PTSD.  No competent medical opinion states otherwise.  

Thus, given the evidence regarding the frequency and severity of the symptoms and impairment caused by the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence supports the Veteran's claim, and he is entitled to an award of a TDIU from October 27, 2010 forward.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the forgoing, the Veteran has met the scheduler threshold for qualification for a TDIU from October 27, 2010 forward.  As such, the Board finds that he is unemployable due to his service-connected PTSD and other disabilities, and entitlement to a TDIU is warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating in excess of 30 percent for PTSD prior to October 27, 2010 is denied.

Entitlement to an increased rating of 70 percent for PTSD from October 27, 2010 to June 24, 2013 is granted, subject to the laws and regulations governing the payment of disability benefits.

Entitlement to an increased rating of 100 percent for PTSD from June 24, 2013 to February 21, 2015 is granted, subject to the laws and regulations governing the payment of disability benefits.

Entitlement to a TDIU from October 27, 2010 is granted, subject to the laws and regulations governing the payment of disability benefits.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


